DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
May 29, 2020
July 29, 2021
December 30, 2021

Specification
The abstract of the disclosure is objected to because Line 9 recites “biasing par” which appears to be a typographical error.  Examiner notes that Line 6 of the abstract recites “biasing part”.  Appropriate correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
abutting part
actual steering angle detecting part
biasing part
first spring member
intermediate rotating part
operating part
operating unit
position adjusting part
position adjustment control part
pressed part
pressing part
rotating part
rotating part
second spring member
spring member
steering control part
support part
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (US 2019/0071119), hereinafter Takenaka et al. in view of Yoshii (JP-2016040169-A) hereinafter Yoshii.
Regarding Claim , 
 disclose:
1. (Currently Amended) A work vehicle ("wheel loader” 1) comprising:
a hydraulic actuator ("steering cylinders 21, 22") configured to change an actual steering angle;
an actual steering angle detecting part (corresponding to a "steering-angle detection part 104") configured to detect the actual steering angle;
an operating unit (corresponding to a "housing 63, a feedback input shaft 62, a feedback spool 73, a joystick lever 24, a connecting part 25, an operation input shaft 61, an operation spool 71, a first spring 64, a second spring 65, and a link mechanism 26") configured to perform a steering operation,
the operating unit including a support part (corresponding to the "housing 63"),
a rotating part (corresponding to the "feedback input shaft 62 and the feedback spool 73") supported rotatably by the support part,
an operating part (corresponding to the "joystick lever 24, the connecting part 25, the operation input shaft 61, and the operation spool 71") supported rotatably by the support part or the rotating parts the operating part being configured to be operated and rotated by an operator,
a biasing part (corresponding to the "first spring 64 and the second spring 65") biasing the operating part to a predetermined position with respect to the rotating part, and
a position adjusting part (corresponding to the "link mechanism 26") configured to adjust a rotation angle of the rotating part with respect to the support part;
a position adjustment control part (corresponding to a "control part 28") configured to control the position adjusting part based on the actual steering angle; and
a steering control part (corresponding to the "control part 28") configured to control the hydraulic actuator based on rotation and operation of the operating part,
the biasing part,
in a situation in which the operating part is operated and rotated in a predetermined direction (corresponding to a "right side") with respect to the rotating part,
when an absolute value of a relative angle (corresponding to the "difference between a rotation angle Sin of the operation input shaft 61 and a rotation angle 8fb of the feedback input shaft 62" and a "deviation angle a") of the operating part with respect to the rotating part is equal to or greater than a first predetermined angle (corresponding to an "angle 82"),
 fail to explicitly disclose:
increasing an increasing rate of a counterforce with respect to the relative angle more in comparison to when the absolute value of the relative angle is less than the first predetermined angle, and when the absolute value of the relative angle is equal to or greater than a second predetermined angle that is equal to or greater than the first predetermined angle, reducing the increasing rate of the counterforce with respect to the relative angle more than in comparison to when the absolute value of the relative angle is smaller than the second predetermined angle and the absolute value of the relative angle is equal to or greater than the first predetermined angle.  
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) () in order to generate a wall feeling so that an appropriate reaction force is felt by the operator (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to generate a wall feeling so that an appropriate reaction force is felt by the operator (¶¶) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
A work vehicle ("wheel loader” 1) comprising:
a hydraulic actuator ("steering cylinders 21, 22") configured to change an actual steering angle;
an actual steering angle detecting part (corresponding to a "steering-angle detection part 104") configured to detect the actual steering angle;
an operating unit (corresponding to a "housing 63, a feedback input shaft 62, a feedback spool 73, a joystick lever 24, a connecting part 25, an operation input shaft 61, an operation spool 71, a first spring 64, a second spring 65, and a link mechanism 26") configured to perform a steering operation,
the operating unit including a support part (corresponding to the "housing 63"),
a rotating part (corresponding to the "feedback input shaft 62 and the feedback spool 73") supported rotatably by the support part,
an operating part (corresponding to the "joystick lever 24, the connecting part 25, the operation input shaft 61, and the operation spool 71") supported rotatably by the support part or the rotating parts the operating part being configured to be operated and rotated by an operator,
a biasing part (corresponding to the "first spring 64 and the second spring 65") biasing the operating part to a predetermined position with respect to the rotating part, and
a position adjusting part (corresponding to the "link mechanism 26") configured to adjust a rotation angle of the rotating part with respect to the support part;
a position adjustment control part (corresponding to a "control part 28") configured to control the position adjusting part based on the actual steering angle; and
a steering control part (corresponding to the "control part 28") configured to control the hydraulic actuator based on rotation and operation of the operating part,
the biasing part,
in a situation in which the operating part is operated and rotated in a predetermined direction (corresponding to a "right side") with respect to the rotating part,
when an absolute value of a relative angle (corresponding to the "difference between a rotation angle Sin of the operation input shaft 61 and a rotation angle 8fb of the feedback input shaft 62" and a "deviation angle a") of the operating part with respect to the rotating part is less than a first predetermined angle (corresponding to an "angle 82"),
 fail to explicitly disclose:
producing a counterforce that corresponds to the absolute value of the relative angle,
increasing the counterforce up to a predetermined counterforce when the absolute value of the relative angle is the first predetermined angle, and
producing a counterforce corresponding to the relative angle after the counterforce at the first predetermined angle reaches of the predetermined counterforce.  
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) () in order to generate a wall feeling so that an appropriate reaction force is felt by the operator (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would in  to generate a wall feeling so that an appropriate reaction force is felt by the operator (¶¶) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the absolute value of the first predetermined angle is larger than the absolute value of the relative angle when the acting speed of the hydraulic actuator reaches the greatest acting speed ().  
Regarding Claim , 
 disclose:
further comprising:
a steering valve () configured to control a flow rate of oil supplied to the hydraulic actuator () based on the rotation and operation of the operating part,
the absolute value of the relative angle when the acting speed of the hydraulic actuator  () reaches the greatest acting speed being the absolute value of the relative angle when the flow rate supplied from the steering valve  () reaches the maximum flow rate (¶¶).  
Regarding Claim , 
 disclose:
further comprising:
a control valve () configured to control a flow rate of oil supplied to the hydraulic actuator based on the rotation and operation of the operating part,
the control valve being in a neutral position  () while the operating unit is arranged in the predetermined position (¶¶).  
Regarding Claim , 
 disclose:
wherein the predetermined position is a position where the relative angle is zero  ().  
Regarding Claim , 
 disclose:
wherein the biasing part includes an intermediate rotating part () rotatably supported by the support part with respect to the operating part,
the rotating part, and
the support part,
a first spring member () biasing the operating part to a second predetermined position with respect to the intermediate rotating part, and
a second spring member ()  biasing the intermediate rotating part to a third predetermined position with respect to the rotating part (Takenaka et al.: ¶¶, Fig 7).  
Regarding Claim , 
 disclose:
wherein the biasing part includes an abutting part connected to the operating part,
the abutting part being configured to abut against the intermediate rotating part when the absolute value of the relative angle reaches the first predetermined angles the first spring member produces a larger counterforce in accordance with the absolute value of the relative angle becoming larger, and
produces a first counterforce when the absolute value of the relative angle is the first predetermined angles and the second spring member starts to deflect at a second counterforce that is larger than the first counterforce (Takenaka et al.: ¶¶, Fig 7).  
Regarding Claim , 
 disclose:
wherein the absolute value of the first predetermined angle is larger than the absolute value of the relative angle when the acting speed of the hydraulic actuator reaches the greatest acting speed ().  
Regarding Claim , 
 disclose:
further comprising:
a control valve () configured to control a flow rate of oil supplied to the hydraulic actuator ()  based on the rotation and operation of the operating part,
the control valve being in a neutral position  () while the operating unit is arranged in the predetermined position (Takenaka et al: ¶¶).  
Regarding Claim , 
 disclose:
wherein the predetermined position is a position where the relative angle is zero ().  
Regarding Claim , 
 disclose:
wherein the biasing part includes an intermediate rotating part () rotatably supported by the support part with respect to the operating part,
the rotating part, and
the support part,
a first spring member () biasing the operating part to a second predetermined position with respect to the intermediate rotating part, and
a second spring member ()  biasing the intermediate rotating part to a third predetermined position with respect to the rotating part (Takenaka et al.: ¶¶, Fig 7).  
  are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. and Yoshii as applied above and further in view of Terada (JP-2006168515-A) hereinafter Terada
Regarding Claim , 
 disclose:
wherein the biasing part includes a spring member, and one or both of a damper and a friction brake.
 disclose:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of   (¶¶) in order to refine controllability of the biasing part (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  in order to refine controllability of the biasing part (¶¶) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the biasing part includes a spring member, and
one or both of a damper and a friction brake.
 disclose:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of   (¶¶) in order to refine controllability of the biasing part (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  in order to refine controllability of the biasing part (¶¶) (See: MPEP 2143(I)(D)).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747